People v Munford (2018 NY Slip Op 07597)





People v Munford


2018 NY Slip Op 07597


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1148 KA 16-00923

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTHONY MUNFORD, DEFENDANT-APPELLANT. 


SESSLER LAW PC, GENESEO (STEVEN D. SESSLER OF COUNSEL), FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), rendered May 5, 2016. The judgment convicted defendant, upon his plea of guilty, of assault in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the third degree (Penal Law
§ 120.00 [1]). We affirm. The record does not support defendant's contention that the People moved to dismiss the indictment in the furtherance of justice pursuant to CPL 210.40. Thus, contrary to defendant's further contention, reversal is not warranted on the ground that there was no valid accusatory instrument upon which to convict him.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court